          Case: 3:21-cv-00031 Document #: 1-7 Filed: 03/31/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN



 XINUOS, INC.,

                Plaintiff,                       CASE NO:

 vs.

 INTERNATIONAL BUSINESS
 MACHINES CORP. and RED HAT,
 INC.

                Defendants.




               PLAINTIFF XINUOS, INC.’S DISCLOSURE STATEMENT

       Plaintiff Xinuos, Inc., (“Xinuos”) by and through undersigned counsel, and pursuant to

Federal Rule of Civil Procedure 7.1, hereby submits its Disclosure Statement as follows:

       Xinuos, Inc. is a U.S. Virgin Islands limited liability company. Xinuos has no parent

corporation, and no publicly held company owns 10% or more of its stock.

Dated: March 30, 2021

                                                    By: /s/ J. Daryl Dodson
                                                         J. Daryl Dodson, Esq.
                                                         V.I. Bar No. 241
                                                         Moore, Dodson & Russell, P.C.
                                                         5035 Norre Gade, Suite 201
                                                         P.O. Box 310
                                                         Charlotte Amalie, St. Thomas
                                                         U.S. Virgin Islands 00804-0310

                                                         Counsel for Plaintiff Xinuos, Inc.
